United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2172
                                   ___________

Oscar Stilley,                            *
                                          *
              Appellant,                  *
                                          *
       v.                                 *   Appeal from the United States
                                          *   District Court for the
Betty Dickey, in her official capacity    *   Eastern District of Arkansas.
as Chief Justice of the Arkansas          *
Supreme Court (for the “official”         *     [UNPUBLISHED]
capacity claims against former Chief      *
Justice W. H. “Dub” Arnold); Robert *
Brown, in his individual capacity and in *
his official capacity as a Justice of the *
Arkansas Supreme Court; Tom Glaze, *
in his individual capacity and in his     *
official capacity as a Justice of the     *
Arkansas Supreme Court; W. H.             *
Arnold, in his individual capacity;       *
originally sued as W. H. “Dub”            *
Arnold; Donald L. Corbin, in his          *
individual capacity and in his            *
official capacity as a Justice of the     *
Arkansas Supreme Court; Annabelle         *
Clinton Imber, in her individual          *
capacity and in her official capacity as *
a Justice of the Arkansas Supreme         *
Court; Jim Hannah, in his individual      *
capacity and in his official capacity as *
a Justice of the Arkansas Supreme         *
Court,                                    *
                                          *
              Appellees.                  *
                                   ___________

                             Submitted: January 6, 2005
                                Filed: January 11, 2005
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Oscar Stilley appeals the district court’s1 dismissal under Younger v. Harris,
401 U.S. 37 (1971), of his 42 U.S.C. §§ 1983, 1985, and 1988 complaint against
defendant justices of the Arkansas Supreme Court. He also appeals the denial of his
motion for reconsideration. Having carefully reviewed the record, we conclude that
the district court did not abuse its discretion in determining that abstention was
appropriate, and in denying the motion for reconsideration. Accordingly, the
judgment of the district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                        -2-